UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1984



WILLIAM M. NOBLES, d/b/a Stebrita Music,

                                              Plaintiff - Appellant,

          versus


CARLIN AMERICA, INCORPORATED; TRIO MUSIC COM-
PANY, INCORPORATED,

                                             Defendants - Appellees,

          and


LIEBER & STOLLER,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, District
Judge. (CA-99-98-4-H)


Submitted:   December 20, 2000             Decided:   January 8, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert L. White, Greenville, North Carolina, for Appellant. Robert
C. Osterberg, ABELMAN, FRAYNE & SCHWAB, New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      William M. Nobles appeals the district court’s order applying

the doctrine of laches to his claim and entering summary judgment

in favor of the Defendants.       We have reviewed the record and the

district court’s opinion and find no reversible error.           According-

ly, we affirm on the reasoning of the district court.            Nobles v.

Carlin America, Inc., No. CA-99-98-4-H (E.D.N.C. June 20, 2000).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2